United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2567
                                   ___________

Abubakar Aweis Sheikh,              *
                                    *
             Petitioner,            *
                                    * Petition for Review of an
       v.                           * Order of the Board of
                                    * Immigration Appeals.
                   1
Alberto Gonzales, Attorney General  *
of the United States,               *
                                    *
             Respondent.            *
                               ___________

                         Submitted: June 24, 2005
                             Filed: November 2, 2005
                                  ___________

Before RILEY, BRIGHT, and JOHN R. GIBSON, Circuit Judges.
                             ___________

RILEY, Circuit Judge.

      Abubakar Aweis Sheikh (Sheikh), a native and citizen of Somalia, petitions for
review of a final order of removal of the Board of Immigration Appeals (BIA)
affirming, without opinion, the immigration judge’s (IJ) decision denying Sheikh’s
application for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). Sheikh contends the IJ (1) erred in finding Sheikh not


      1
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Alberto Gonzales
is substituted for his predecessor, John Ashcroft.
credible, (2) abused her discretion in denying Sheikh’s application based on a single
misdemeanor conviction, (3) erred in finding Sheikh did not suffer past persecution
based on his clan membership, and (4) erred in failing to grant relief under the CAT.
We deny Sheikh’s petition.

I.    BACKGROUND
      After entering the United States in May 1997, as a refugee, Sheikh received
lawful permanent resident status in July 1998. In 1999, Sheikh was convicted in
North Dakota of encouraging or contributing to the deprivation or delinquency of a
minor, a misdemeanor. As a result of Sheikh’s conviction, the former Immigration
and Naturalization Service (INS) issued Sheikh a Notice to Appear, charging Sheikh
as being removable from the United States for having been convicted of an
aggravated felony.2 The INS withdrew its aggravated felony charge and issued a new
charge against Sheikh, alleging he was removable for having been convicted of a
crime involving moral turpitude.3 Sheikh then applied for asylum, withholding of
removal, and relief under the CAT.

       In his asylum application, Sheikh alleged he fears returning to Somalia because
of his membership in the Brava/Daktire minority clan. According to his application
for asylum, in March 1992, eight Somali militiamen armed with rifles broke down the
door to Sheikh’s family home and killed his father, sister, and brother-in-law. The
militiamen forced Sheikh and his father at gunpoint to lie on the ground in the
courtyard, and one man placed his boot on the back of Sheikh’s neck. The men then

      2
       Section 237(a)(2)(A)(iii) of the Immigration and Nationality Act (INA) allows
for removal of an alien convicted after entry of an aggravated felony. 8 U.S.C.
§ 1227(a)(2)(A)(iii). The INA defines an aggravated felony as a crime of violence
for which the term of imprisonment imposed is at least one year. 8 U.S.C.
§ 1101(a)(43)(F).
      3
       Section 237(a)(2)(A)(i) of the INA allows for removal of an alien who has
been convicted of a crime of moral turpitude. 8 U.S.C. § 1227(a)(2)(A)(i).

                                         -2-
looted the house. When the men saw Sheikh’s mother, they said, “Aren’t you the
woman with a shop in the market? Give us your money!” After Sheikh’s mother
gave money to the men, Sheikh heard his sister shouting followed by gunshots. As
Sheikh’s father ran toward the house, the men shot him in the back. The men “left
saying nothing but ‘[d]on’t move or we’ll kill you!’” Sheikh then went inside the
house and discovered his sister and brother-in-law had been killed. Sheikh believed
the militiamen attacked his family because of their minority clan membership and
because his mother was a business woman. Sheikh fears he will be killed if he returns
to Somalia “because the . . . militiamen . . . believe that [he is] going to take revenge
on them,” and because he is Bravian.

       The IJ held several hearings on Sheikh’s asylum application, during which
Sheikh testified he is the oldest of seven children, including a sister named Asha.
Asha and her husband lived with Sheikh and his parents in Somalia. Sheikh testified
about the incident described in his asylum application, when, at the outset of the civil
war in 1992, eight or nine members of the United Somali Congress (USC) broke
down the door to his family’s home, “looking for money and gold and everything you
got.” Sheikh testified the armed men shot and killed Asha and her husband. The men
also shot Sheikh’s father when he tried to rescue Asha. Sheikh’s father was taken to
the hospital and died nearly a month later. Sheikh testified he believed members of
the USC attacked his family because they knew the family “couldn’t defend
[them]selves,” and because “they knew that [Sheikh’s] mother was a business woman
and [his] father owned an expensive boat.”

       Following the attack, Sheikh and his family stayed at a mosque for safety. A
few days later, Sheikh’s family fled to Yemen by boat, but Sheikh stayed in Somalia
until after his father’s death approximately one month later. After leaving Somalia,
Sheikh stayed in several refugee camps in Kenya from 1992 to 1997, and then Sheikh
came to the United States as a refugee. Sheikh testified he cannot return to Somalia



                                          -3-
because he believes he would not be safe in any part of the country and the same men
who killed his family members would find and kill him.

       After arriving in the United States, Sheikh helped his mother and siblings,
including a sister named Asha, enter the United States. Sheikh’s mother, Addei
Mohamed Sheikh-Bakar (Sheikh-Bakar), arrived in the United States in December
2000. In her refugee application, Sheikh-Bakar stated her sister, Faduma Mohammed
Sheikh-Bakar, and her sister’s husband were shot and killed during the 1992 attack
on the family’s home in Somalia. Sheikh-Bakar’s refugee application did not mention
the death of Asha and Asha’s husband.

       Sheikh-Bakar submitted an affidavit in support of her son’s asylum application.
In her affidavit, Sheikh-Bakar stated that “[i]n March 1992, USC militiamen killed
my husband, daughter and son-in-law.” Sheikh-Bakar’s affidavit did not mention the
death of her sister and her sister’s husband.

        Sheikh-Bakar also testified before the IJ in support of her son’s application for
asylum. Sheikh-Bakar attempted to explain how Sheikh had a sister named Asha who
was killed during the attack on the family’s home in Somalia, as well as a sister
named Asha who came to the United States. Each bore the identical name: Asha
Aweis Sheikh-Vana. Sheikh-Bakar testified her husband had fathered a child with
another woman, and that child’s name was Asha. Accordingly, Sheikh-Bakar
testified Sheikh had two sisters named Asha, and it was Sheikh’s half-sister who was
killed in 1992. Sheikh-Bakar explained she did not mention the death of Asha and
Asha’s husband in her refugee application, because “[she] was forgetful and after the,
right after the civil war, [she] got sick and . . . didn’t feel well.” When asked why
Sheikh’s refugee application did not mention his aunt and her husband being killed
during the 1992 attack on the family’s home in Somalia, Sheikh-Bakar replied,
“[Sheikh] was very busy with his father but he was not aware at that time that
[Sheikh-Bakar’s] sister and her husband were also in the house.”

                                          -4-
       The IJ denied Sheikh’s asylum claim on three alternative grounds. First, the
IJ found Sheikh and his mother were not credible. Second, the IJ denied Sheikh’s
application for asylum “as a matter of discretion because of [his] conviction,” finding
it significant Sheikh had sexual intercourse with a minor. Third, the IJ denied
Sheikh’s asylum claim on the merits.

       The IJ also denied Sheikh’s claim for withholding of removal, concluding
Sheikh failed to meet the higher burden of proof required for such relief. Finally, the
IJ denied Sheikh relief under the CAT, because Sheikh failed to prove it was more
likely than not he would be tortured by the government if removed to Somalia. The
BIA affirmed the IJ’s decision without opinion. Thus, for purposes of our review, the
IJ’s decision constitutes the final agency determination. See Ismail v. Ashcroft, 396
F.3d 970, 974 (8th Cir. 2005).

II.    DISCUSSION
       A.     Asylum and Withholding of Removal Claims
       Section 208 of the INA gives the Attorney General discretion to grant asylum
to an individual who is a “refugee.” 8 U.S.C. § 1158(b)(1)(A). The INA defines a
“refugee” as an alien who is unwilling or unable to return to his or her country of
nationality “because of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group, or political
opinion.” Id. § 1101(a)(42)(A). An alien petitioning for asylum bears the burden of
proving past persecution or a well-founded fear of future persecution. 8 C.F.R.
§ 208.13(a). A well-founded fear is one that is “both subjectively genuine and
objectively reasonable.” Ghasemimehr v. INS, 7 F.3d 1389, 1390 (8th Cir. 1993) (per
curiam).

        We defer to an immigration judge’s finding regarding a petitioner’s credibility,
if that finding is supported by specific, cogent reasons. Mohamed v. Ashcroft, 396
F.3d 999, 1003 (8th Cir. 2005). “It is well settled that an immigration judge is in the

                                          -5-
best position to make credibility findings because he [or she] sees the witness as the
testimony is given.” Mayo v. Ashcroft, 317 F.3d 867, 871 (8th Cir. 2003) (citation
omitted). “While minor inconsistencies and omissions will not support an adverse
credibility determination, inconsistencies or omissions that relate to the basis of
persecution are not minor but are at the heart of the asylum claim.” Kondakova v.
Ashcroft, 383 F.3d 792, 796 (8th Cir. 2004) (citation omitted).

       Sheikh argues we should reverse the IJ’s adverse credibility finding because
the IJ “dwelled on minor inconsistencies between Sheikh’s refugee application and
his mother’s refugee application,” and “ignored Sheikh’s explanations for the
differences.” We disagree. The IJ’s adverse credibility finding was supported by
multiple, material inconsistencies among Sheikh’s refugee papers, his testimony, his
asylum application, his mother’s refugee application, and his mother’s testimony.

       The IJ set forth a number of discrepancies, which the BIA adopted. First, the
IJ noted Sheikh’s refugee “application doesn’t mention the death of []his aunt and
uncle, despite the claim that they died in [Sheikh]’s home” in 1992 at the hands of the
militiamen. Additionally, the IJ observed that although Sheikh’s application stated
“his sister, Asha, and her husband were also killed[,] [h]is mother’s application
doesn’t mention the death of Asha and Asha’s husband.” The IJ found it “implausible
that both [Sheikh] and his mother didn’t mention all the deaths that occurred in their
home when the home was attacked and [Sheikh]’s father was shot.”

       The IJ also found inconsistencies between two sets of Sheikh’s refugee papers,
as well as inconsistencies between Sheikh’s refugee application and his testimony:
“Based on the[] two different versions of the same Refugee Case History Form . . . ,
this Court doesn’t know what to believe about who was killed in the house.
Furthermore, [Sheikh] has not adequately explained why he testified in Court that he
is the oldest of 7 children when his refugee application indicates that he is the 4th of
7 children.”

                                          -6-
        The IJ next questioned Sheikh’s explanation with respect to his sister and half-
sister, the “two Ashas.” The IJ found this aspect of Sheikh’s testimony incredible
because he “never testified at his first hearing as having two sisters named Asha,” and
“did not reference two Ashas in his application.” The IJ believed “this story was
made up in order to try [to] explain why his sister Asha, who allegedly died in
Somalia, later entered the United States with his mother as a refugee.”

       Finally, the IJ identified an inconsistency in the testimony regarding Sheikh’s
contact with his mother and other family members after they left Somalia. Sheikh
“testified that he didn’t know where his family members were until 1998. However,
his mother testified that after she left for Yemen by boat, she had contact with
[Sheikh] after 1 year. This would have been in 1993.” Although the IJ considered
this inconsistency “a lesser inconsistency if standing alone,” the IJ concluded “[w]hen
this inconsistency is taken into consideration with the other problems and credibility
issues . . . , the Court finds this inconsistency to be significant.”

       Sheikh’s asylum claim is predicated on his allegation members of the USC
attacked his family home and killed members of his family, and that allegation clearly
relates to “the heart of [his] asylum claim.” Kondakova, 383 F.3d at 796 (citation
omitted). Because the IJ made the adverse credibility findings based on specific,
cogent reasons, and the core of Sheikh’s persecution testimony was not credible, we
conclude substantial evidence supports the IJ’s ultimate determination Sheikh is not
eligible for asylum or withholding of removal. Id. at 796-98.

      Further, on the merits, the IJ concluded Sheikh “failed to establish that the
harm his family suffered in Somalia was on account of a protected ground.” The men
who broke into Sheikh’s home demanded money, gold, and Sheikh’s father’s boat.
Such action was more likely motivated by the greed of thieves and murderers and was




                                          -7-
not action based upon “persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42)(A).


       To the extent Sheikh challenges the IJ’s finding as a basis for removal that
Sheikh’s conviction under North Dakota law for encouraging or contributing to the
deprivation or delinquency of a minor involved moral turpitude, we conclude the IJ
did not abuse her discretion. Sheikh’s conviction, which involved having sexual
intercourse with a minor, is a crime of moral turpitude. See Marciano v. INS, 450
F.2d 1022, 1024-25 (8th Cir. 1971) (holding statutory rape is a crime of moral
turpitude within the meaning of deportation statute); see also Palmer v. INS, 4 F.3d
482, 484-85 (7th Cir. 1993) (holding a misdemeanor conviction for contributing to
the sexual delinquency of a minor is a crime involving moral turpitude); Castle v.
INS, 541 F.2d 1064, 1066 (4th Cir. 1976) (holding “a man’s carnal knowledge of a
fifteen year old girl, not his wife, is so basically offensive to American ethics and
accepted moral standards as to constitute moral turpitude per se”).


      B.     CAT Relief
       Sheikh also sought relief under the CAT. An alien is eligible for relief under
the CAT if he shows “it is more likely than not that he . . . would be tortured if
removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2). Torture is
defined narrowly as an extreme form of cruel and inhuman treatment intentionally
inflicted by or with the acquiescence of a person acting in an official capacity. Id.
§ 208.18(a)(1) and (2). We review the BIA’s denial of relief under the CAT to
determine “whether the evidence was so compelling that a reasonable factfinder must
have found the alien entitled to relief.” Ngure v. Ashcroft, 367 F.3d 975, 992 (8th
Cir. 2004).




                                         -8-
      Sheikh presented no evidence other than the testimony and documents
discussed above to support his claim for relief under the CAT. Although the IJ’s
adverse credibility determination and adverse decisions on asylum and withholding
of removal are not determinative of a CAT claim, Sheikh has not met his burden
under the CAT of establishing it is more likely than not he would be tortured by the
Somalian government, or people acting on the government’s behalf, if he returned to
Somalia. For the reasons Sheikh failed to carry his burden for asylum and
withholding of removal, he likewise fails to carry his burden for relief under the CAT.
See Alemu v. Gonzales, 403 F.3d 572, 576 (8th Cir. 2005).


III.   CONCLUSION
       Accordingly, we deny Sheikh’s petition for judicial review.
                       ______________________________




                                         -9-